Citation Nr: 9929064	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  94-21 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1979 to June 
1982, and he also served on active duty in the Persian Gulf 
in support of Operation Desert Storm from January 1991 to 
April 1991.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1993 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was denied 
for PTSD.  In October 1996, service connection was granted 
for PTSD, with assignment of an evaluation of 10 percent 
disabling effective October 7, 1992.  

In November 1998, an increased evaluation of 30 percent 
disabling was granted for PTSD, effective October 7, 1992.  

In October 1997, the Board remanded this claim for further 
evidentiary development, to include new VA PTSD examination 
and adjudication in light of recently revised rating 
criteria.  Upon review of the claims folder, the Board is 
satisfied that the specified evidentiary development has been 
completed to the extent possible.  

The record shows that the veteran was scheduled for a travel 
board hearing in conjunction with this appeal on August 13, 
1997.  It was noted that he failed to report for that 
hearing, with no indication as to the reasons therefor.  As 
such, the Board has construed the veteran's failure to appeal 
as a withdrawal of his hearing request in accordance with 
38 C.F.R. § 20.704(d) (1998).  







FINDING OF FACT

PTSD is currently manifested by a mild symptoms and a GAF of 
61, with no evidence of definite occupational and social 
impairment or reduced reliability and productivity due to 
impairments in judgment, abstract thinking, or speech 
processes, and no evidence of an inability to maintain 
effective and wholesome relationships.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent disabling have not been met for PTSD.  38 U.S.C.A. 
§§ 1154, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  
The record does not indicate the need to obtain any 
additional pertinent records, and is accordingly found that 
all relevant facts have been properly developed, and that the 
duty to assist the veteran, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998), has been satisfied.


Medical Evidence

Service medical records are negative for psychiatric 
treatment, complaints, or diagnoses.  The DD Form 214 from 
the veteran's period of Persian Gulf service shows that his 
military occupational specialty was as graver registration 
specialist.  

VA outpatient progress notes, dated in 1992, show that the 
veteran was followed for psychological evaluation and 
therapy.  Diagnostic impressions included symptoms of PTSD 
secondary to involvement in the combat zone of Operation 
Desert Storm, with an increase in symptoms because of the 
recent violent deaths of two close friends.  Symptomatology 
included depressed affect; recurring dreams of traumatic 
events, including the death of a young service woman who fell 
off a military truck in Southwest Asia; and grief; and 
additional symptoms including irritability, shortness of 
temper, flashbacks, and remembrance of the deceased.  

On VA mental examination in November 1992, it was noted that 
the veteran was presently living with his fiancée of 2 years 
and he planned to be married in February 1993.  He had been 
married previously for 6 years and had 2 children with whom 
he visited almost every weekend.  He reported that during his 
Persian Gulf service, his duty was to "tag and bag" bodies 
of deceased military personnel.  He described no particular 
stress or trauma during that time, other than the occasional 
threat of a SCUD attack.  Since his discharge, he was more 
moody and "snaps" easier than before.  He felt that his 
temper was more extreme, and that he avoids people in the 
evening after work.  He was employed as a stock clerk at a 
department store with no current problems at his work.  

Subjective complaints included dreams of Saudi Arabia about 
once or twice a week, to include dreams which turn into 
nightmares from which he awakes screaming and sweaty, with a 
very anxious feeling.  Additional complaints included 
diminished interest in significant activities and a 
restricted range of affect with difficulty expressing 
feelings.  He admitted to exaggerated startle response on 
hearing car horns due to memories of the sirens heard in 
Saudi Arabia to warn of a SCUD attack.  He admitted to 
alcohol use, and reported having six to 8 drinks each 
weekend.  It was noted that his alcohol use had been a slight 
problem in his relationship with his fiancée.  

On objective examination, he was alert and oriented times 3.  
Attention and concentration appeared intact, mood appeared 
euthymic, and affect was mood congruent and with full range.  
There was no evidence of auditory or visual hallucinations or 
delusions and he denied suicidal and homicidal ideation.  
Memory, insight, and judgment appeared to be intact.  The 
following diagnoses were provided:  Axis I, alcohol 
dependence; Axis II, none; and Axis III, none. 

On VA PTSD examination in March 1994, the veteran reported 
that he was receiving treatment in the PTSD program at the 
New Orleans VA facility.  He was taking antidepressant 
medication and he had not used alcohol for over one year.  
For the past 6 months, he had been working at Tastee 
Doughnuts where he cooked the doughnuts and worked in the 
delivery section.  

Subjective complaints included recurrent thoughts about Saudi 
Arabia a few times each week, irritable mood and losing his 
temper easily, feelings of depression, difficulty sleeping at 
night with recurrent dreams and nightmares about Saudi 
Arabia, flashbacks of Saudi Arabia at a frequency of 2-3 
times each week, hypervigilance, and exaggerated startle 
response on hearing loud noises.  He reported that he avoids 
talk of the war and is very isolative with few friends.  He 
also reported that three of his friends had been murdered in 
the past year and a half and he had been present at two of 
the murders, at which time he also feared for his own life.  
He described an increased appetite, difficulties with recent 
memory, and mild to moderate difficulties with concentration.  

On objective examination, he was alert and oriented to 
person, place, and time, and concentration was mildly 
impaired.  Mood was depressed and withdrawn.  Affect was sad 
and rather blunted.  He denied suicidal or homicidal ideation 
or plans, as well as auditory or visual hallucinations and 
delusions.  There was no evidence of flight of ideas or loose 
association.  Intelligence was average, and memory was 
impaired for recent recall mildly, but intact for immediate 
and remote recall.  Calculating ability was intact along with 
insight and judgment.  The following Axis I diagnoses were 
provided:  1.  PTSD, moderate; 2.  major depression, mild to 
moderate: and 3.  alcohol dependence, in remission for over 1 
year.  

In September 1998, the veteran was afforded a VA mental 
disorders examination in accordance with the provisions of 
the Board's October 1997 remand, to include evaluation in 
light of recently revised rating criteria pertaining to 
mental disorders.  

The veteran reported that he has lost interest in activities 
and does little other than going to work and coming home 
again, and this loss of interested seemed to have begun at 
the time of his sister's murder 2 years before.  He indicated 
that he goes to sleep without much difficulty but wakes up 
with frequent dreams about the work he did in the service in 
grave registration.  He stated that he attempts to avoid 
thinking about his duties in grave registration, and he 
avoided passing the morgue at the hospital where he works.  
He indicated that he felt distressed because many of his 
neighborhood friends had moved or died.  He described a 
slight increase in irritability but no significant 
concentration problems.  Certain noises make him jump.  He 
reported that he had been feeling worse for the past 2 years, 
and he gets depressed thinking about his sister, the fact 
that he was not working, and financial problems, and he 
sometimes has crying spells related to his sister's death.  

When asked to described the worst thing that happened to him 
in Saudi Arabia, he referred to the death of a female solider 
that he knew in a motor vehicle accident.  He and the other 
men in graves registration knew her and had to handle the 
body.  The second thing that happened to him was when they 
were under threat of scud attack, although no one was injured 
and no scuds hit near his encampment.  

The report shows that the veteran is married with 3 children, 
and he watches TV, goes to church occasionally, and sometimes 
goes to clubs for dancing.  He admitted to overuse of alcohol 
in the past, and reported outpatient PTSD treatment for 
several months the year before for nightmares and depression.  
He was no longer involved in PTSD treatment and he was not 
taking psychotropic medication.  He had been working full 
time in the laundry room of a hospital for the past 6 months, 
which was the first full time work he had done since 1991.

On psychological testing, the MMPI profile showed an extreme 
elevation in the F-scale which measured infrequent and 
unusual responses, and it was possible that the veteran 
exaggerated complaints.  Regardless of the reason for the 
elevation, the profile was judged invalid and no clinical 
inferences could be made.  The score on the Beck Depression 
Inventory was 29, in the range of moderate depression 
indicating that he feels sad, discouraged, and guilty and he 
has less energy than he used to have.  On the Mississippi 
Scale for PTSD, he scored a 122, which was above the cut-off 
of 107 for probably PTSD but below the mean of 130 for 
veterans with a diagnosis of PTSD.  It was noted that there 
was no other indication of any combat exposure other than 
being under the threat of a scud attack a few times.  

Diagnosis under Diagnostic and Statistical Manual for 
Evaluation of Mental Disorders (DSM-IV) were as follows:  
Axis I, PTSD, mild; Axis II, no diagnosis; Axis III, no 
diagnosis; Axis V, financial problems and avoids people; and 
Axis V, a Global Assessment of Functioning (GAF) of 61 was 
assigned, with indication that he has sleep problems and 
depression.  

The examiner commented that the veteran's service in the 
graves registration unit was sufficient to meet the criteria 
for PTSD.  He continued to show some mild trauma related 
symptoms associated with his work with the bodies of 
servicemen killed in Saudi Arabia, and he reported sleep 
problems and avoidance of thoughts about his experiences 
there.  He also admitted to an increase in psychological 
distress since the death of his sister.  There was no 
indication of a worsening of his mental condition since his 
evaluation the year before, and PTSD was judged unchanged or 
even slightly improved.  However, he continued to meet the 
minimum criteria for a PTSD diagnosis and his symptoms were 
characterized as very mild.  


Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126 (1998).

The Board notes that the schedular criteria for evaluation of 
mental disorders were changed effective November 7, 1996. 
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so. Marcoux v. Brown, 9 Vet.App. 289 (1996); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991). The record indicates that 
the RO has evaluated the veteran's claim under both the old 
and the new rating criteria. See Supplemental Statements of 
the Case dated  (prior regulations), and November 1998(new 
regulations). Therefore, the Board has also considered both 
the old and the new rating criteria in adjudication of the 
claim on appeal.

Under the prior rating criteria pertaining to PTSD, an 
evaluation in excess of 30 percent disabling requires 
evidence of definite impairment in the ability to establish 
or maintain effective and wholesome relationships, with 
psychoneurotic symptoms which result in reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. § 
4.132 (effective prior to November 7, 1996).

According to the new rating criteria pertaining to evaluation 
of mental disorders, 
a 30 percent evaluation is warranted on the basis of 
occupational and social impairment with decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).   

A 50 percent disability evaluation is provided on the basis 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships. See 38 C.F.R. § 4.133 (formerly § 
4.132), Diagnostic Code 9411 (1997) (as revised, effective 
November 7, 1996 ).

Having reviewed the record, the Board has concluded that the 
objective evidence does not support the assignment of an 
evaluation in excess of 30 percent disabling for the 
veteran's PTSD under any of the appropriate diagnostic 
criteria.  

On recent VA examination, the PTSD symptoms were described as 
mild and there was no indication of a worsening of his mental 
condition since evaluation the year before.  The examiner 
also provided a GAF of 61, which equates to mild  symptoms 
and some difficulty in social and occupational functioning, 
although generally functioning pretty well with some 
meaningful interpersonal relationships.  On examination in 
1994, he was fully oriented, there was no evidence of flight 
of ideas or loose association, and calculating ability, 
insight, and judgment were intact as was memory for immediate 
and remote recall.  At the time of the 1998 examination, he 
reported employment on a full time basis for the past 6 
months.  The report also indicates that at least some of the 
veteran's current psychological symptomatology, to include 
crying spells and increased psychological distress, is 
attributable to the recent death of his sister. 

For these reasons, the Board finds that the objective 
symptomatology associated with PTSD do not meet the criteria 
for an evaluation in excess of 30 percent disabling.  The 
record does not indicate that PTSD is productive of 
occupational and social impairment with reduced reliability 
and productivity, as there is no current evidence of 
impairments in judgment or abstract thinking or speech 
processes.  Furthermore, the veteran has been with his 
current wife for several years and during the current appeal 
period, and there is no evidence of difficulty in 
establishing and maintaining effective relationships either 
with his wife or his children.  In the Board's view, the 
objective symptomatology shown on recent VA examination, to 
include moderate depression, feelings of sadness and 
discouragement, loss of energy, increased anxiety and 
irritability, and sleep problems, are more consistent with 
the criteria contemplated for the 30 percent evaluation which 
is currently in effect for PTSD.  

The Board also finds that an evaluation in excess of 30 
percent disabling is not warranted for PTSD under the 
previously effective rating criteria.  The record is not 
indicative of definite industrial impairment, as the veteran 
was able to maintain full-time employment in the months prior 
to the recent VA examination and he has held various other 
jobs since the initiation of this claim.  In addition, the 
evidence does not suggest impairment in the ability to 
establish or maintain effective and wholesome relationships.  

For the reasons stated above, the Board finds that the 
schedular criteria for an evaluation in excess of 30 percent 
disabling are not currently met for PTSD.  As such, the 
preponderance of the available evidence weighs against a 
finding that an increased evaluation is warranted for PTSD, 
and the veteran's claim is denied.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance. Floyd v. Brown, 9 
Vet. App. 88 (1996). The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


ORDER

An evaluation in excess of 30 percent disabling is denied for 
PTSD.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

